Citation Nr: 1444130	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-38 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1967.  He died in December 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the appellant's claim for the cause of the Veteran's death.  

In August 2011, the appellant testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In November 2011, the Board remanded the appellant's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.  

In this case, the Veteran died in December 2006.  According to the death certificate, the cause of death was considered to be metastatic renal cell carcinoma.  Significant conditions contributing to, but not resulting in the underlying cause of death, included heart failure, chronic obstructive heart disease, and posttraumatic stress disorder (PTSD).  At the time of the Veteran's death, he was service-connected for PTSD, rated as 70 percent disabling.     

The appellant originally contended that the Veteran's service-connected PTSD contributed to his death, and a VA opinion was previously obtained regarding this theory of entitlement.  However, in an April 2014 statement, the appellant made a new allegation that the Veteran's heart failure and chronic obstructive heart disease, which were listed on his death certificate as significant conditions, contributed substantially or materially to his death.  She argues that the Veteran should have been service-connected for his coronary artery disease based on his exposure to Agent Orange in Vietnam.  The Veteran's service personnel records confirm that he served in Vietnam.  Post-service VA and private medical records show that the Veteran received treatment for myocardial infarction in December 1992, as well as subsequent intermittent treatment for coronary artery disease, including prior to his death.  Pursuant to the Agent Orange Act of 1991, ischemic heart disease (which includes coronary artery disease and old myocardial infarction) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), effective as of August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  

Given the evidence outlined above, the Board finds that remand is necessary for a VA medical opinion concerning whether the Veteran's ischemic heart disease contributed substantially or materially to his cause of death, combined to cause death, or aided or lent assistance to the production of death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion with an appropriate VA examiner clarifying whether the Veteran's ischemic heart disease contributed to his death.  The claims file must be provided to and be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease (including coronary artery disease and old myocardial infarction) contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.  The examiner is instructed that it is not sufficient to show that the Veteran's ischemic heart disease casually shared in producing death, but rather it must be shown that there was a causal connection.    

The examiner should consider the appellant's lay statements with regard to onset and continuity of symptomatology of the Veteran's disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



